Exhibit 10


FIFTH AMENDMENT TO
CABELA’S INCORPORATED
1997 STOCK OPTION PLAN
 
THIS FIFTH AMENDMENT of Cabela's Incorporated 1997 Stock Option Plan is made and
entered into effective the 16th day of May, 2007.
 
WITNESSETH:
 
WHEREAS, the Cabela's Incorporated 1997 Stock Option Plan was approved and
adopted by the shareholders of Cabela's Incorporated, a Nebraska corporation, on
January 24, 1997, as amended by that certain First Amendment to Cabela's
Incorporated 1997 Stock Option Plan dated July 13, 2000, as amended by that
Second Amendment to Cabela's Incorporated 1997 Stock Option Plan dated July 27,
2001, as amended by that Third Amendment to the Cabela’s Incorporated 1997 Stock
Option Plan dated September 2, 2003, and as amended by that certain Fourth
Amendment to Cabela’s Incorporated 1997 Stock Option Plan dated September 23,
2003 (collectively, the “Plan”);
 
WHEREAS, Cabela’s Incorporated, a Delaware corporation (the “Company”), assumed
the Plan as part of the Company’s January 2004 reincorporation as a Delaware
corporation;
 
WHEREAS, Section 11(a) of the Plan allows the directors of the Company to make
certain amendments and revisions to the Plan;
 
WHEREAS, the directors have approved an amendment to the Plan to allow Plan
Participants to make certain estate planning and similar transfers of Plan
Awards;
 
WHEREAS, the directors have approved an amendment to the Plan to allow Plan
Participants to make beneficiary designations; and
 
WHEREAS, in furtherance of the foregoing, the Company desires to adopt this
Fifth Amendment.
 
NOW, THEREFORE, in consideration of the foregoing premises the Plan is hereby
amended as follows:
 
1.      Section 13(e) of the Plan is hereby deleted in its entirety and replaced
with the following:
 
(e)           Nontransferability of Awards.    No Award shall be assignable or
transferable except by beneficiary designation, will or the laws of descent and
distribution; provided, that the Committee may permit, on such terms and
conditions as it shall establish in its sole discretion, a Participant to
transfer an Award (other than an Incentive Stock Option) for no consideration to
the Participant's child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant's household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests (individually, a "Permitted Transferee"). Except to the extent
required by law, no Award shall be subject to any lien, obligation or liability
of the Participant. All rights with respect to Awards granted to a Participant
under the Plan shall be exercisable during the Participant's lifetime only by
such Participant or, if applicable, his or her Permitted Transferee(s). The
rights of a Permitted Transferee shall be limited to the rights conveyed to such
Permitted Transferee, who shall be subject to and bound by the terms of the Plan
and the agreement or agreements between the Participant and the Company.
 


--------------------------------------------------------------------------------



2.      A new subsection (l) is hereby added to the end of Section 13 of the
Plan as follows:
 
(l)           Beneficiary Designation.    Each Participant under the Plan may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his or her
death. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Committee
during the Participant’s lifetime. The spouse of a married Participant who is
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse.  In the absence of any beneficiary
designation, or if all designated beneficiaries of a Participant predecease the
Participant, benefits remaining unpaid at the Participant's death shall be paid
to or exercised by the Participant's surviving spouse, if any, or otherwise to
or by his or her estate.
 
3.      Except as modified herein, the Plan remains in full force and effect as
written.
 
IN WITNESS WHEREOF, the undersigned has entered into this Fifth Amendment as of
the date above written.
 

   
CABELA’S INCORPORATED
       
By:
/s/ Dennis Highby
   
Dennis Highby, President and CEO



 
Back to Form 10-Q [form10q.htm]